Chase, Ch. J.
The court are of opinion in this case, that the patent to James Beall cannot relate to the certificate so as to overreach the prior grant to Shadrach Beall, son of John. Relation is a fiction of law, grounded on a principle of equity — and in this case the equitable interest of James Beall ceased and was extinct after the 2d of April 1768, he not having returned his certificate, nor paid the composition money within the time limited by the rules of the land office, being within two years from the date of the warrant; and after that time the proprietary was at liberty to grant the land to any applicant; and Shad-rach Beall fairly and honestly acquired a legal title to the land in question, by lies grant on the 12rh of July 1768, which is prior to the grant of James Beallt the lessor of the plaintiff.
The Piaintief NONSUITED,